Citation Nr: 1028319	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to April 1972 
under honorable conditions.  He also had a period of service from 
May 1975 to January 1977 under conditions other than honorable.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims folder, the Board 
finds there is a further duty to assist the Veteran with his 
claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

The Veteran was afforded a VA audiology examination in October 
2007 in conjunction with the claims on appeal.  The Board finds 
that the October 2007 VA examination is inadequate.  It is well 
established that a thorough medical examination is one that 
"takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); 
38 C.F.R. § 4.1 (2009).  However, the October 2007 VA examination 
was not based upon a complete review of the Veteran's claims file 
as the examination report stated that "private medical 
records," "VA records," and "other records" were not 
reviewed.  

The record contains an October 2006 VA audiology consultation 
report stating "[b]ased on the [Veteran's] history of military 
noise exposure and the type and configuration of hearing loss, it 
was at least as likely as not that the patient's hearing loss and 
tinnitus may be related to military service."  However, this 
opinion is speculative and does not create an adequate nexus for 
the purposes of establishing service connection.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (finding that medical 
evidence which merely indicates that the alleged disorder "may" 
be related is too speculative to establish such a relationship).  

Accordingly, the Board concludes that the etiology opinions 
currently of record are inadequate for VA purposes and a new 
audiology examination must be obtained to ascertain the current 
existence and etiology of any hearing loss and tinnitus found.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for his bilateral 
hearing loss and tinnitus.  The RO must then 
obtain copies of the related medical records 
that are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure the 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that the Veteran is ultimately 
responsible for providing the evidence.  The 
Veteran must then be given an opportunity to 
respond.

2.  Thereafter, the RO must afford the 
Veteran an appropriate VA audiology 
examination to determine the etiology of any 
current hearing loss and tinnitus found.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies, to include an audiogram, must be 
accomplished.  Specifically, the results of 
the audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results of 
the word recognition test, in percentages, 
using the Maryland CNC test.  After a review 
of the examination findings and the entire 
evidence of record, the examiner must render 
an opinion as to whether any degree of the 
Veteran's bilateral hearing loss or tinnitus 
is related to his period of military service, 
or to any incident therein, to include as due 
to noise exposure.  The Veteran's statements, 
the objective medical findings in the service 
medical records, the Veteran's history of 
inservice and postservice noise exposure, and 
any other pertinent clinical findings of 
record, must be taken into account.  

A complete rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If any of the 
claims remains denied, a supplemental 
statement of the case must be provided to the 
Veteran.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


